Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Larrew et al. (US 20210409792 A1) hereinafter ‘Larrew’ in view of Aghdasi et al. (US 20170034483 A1) hereinafter ‘Aghdasi’.

Regarding claim 1, Larrew discloses a computer-implemented method comprising: 
responsive to receiving one or more 
It is not entirely clear if the time-information of Larrew is the same as timestamps, but timestamps are well known in the video recording art, for example Aghdasi discloses describing video objects and their events using timestamps (para [0034]-[0036]). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Larrew in view of the above teachings of Aghdasi to perform additional operations and provide additional services to a user, such as additional video analysis and related notifications o perform additional operations and provide additional services to a user (Aghdasi, para [0034]).
Larrew further discloses retrieving, from a video data store on a first device, first image data representative of the one or more frames based at least on transmitting the one or more timestamps to the video data store (para [0073]: Upon selection of a given portion of video data, a request may be issued from the client 130 to the reverse proxy 200 for specific video data. In turn, the reverse proxy 200 may communicate with a given one of the camera nodes 120 to retrieve the video data requested); 
retrieving, from a metadata store on a second device, metadata of the one or more frames corresponding to the least one criteria of the metadata based at least on transmitting the one or more timestamps to the metadata store (para [0076]: The video data provided to the client 130 for rendering in the video display 402 may include metadata such as analytics metadata … and may include, for example, highlighting of detected objects, identification of objects, identification of individuals, object tracks, etc. Also, para [0059]-[0060] describes distributed storage of the video data and both the system and analytic metadata, therefore the metadata may be retrieved from a second device. Larrew does not explicitly describe wherein timestamps or the time-information is used to access the metadata store, but Larrew does teach the index as searchable by acquisition date/time, para [0073], therefore it is implicit, or at least obvious, that the metadata, such as the analytical metadata of para [0076], could be accessed using the time information to efficiently retrieve the relevant metadata. Additionally, Aghdasi teaches timestamps for describing video objects, para [0034], Therefore it would be an obvious solution to retrieve the video object metadata as described in para [0076] of Larrew using timestamp information which describes the video objects, as taught by Aghdasi in order to provide additional services to a user, such as additional video analysis and related notifications); and 
generating second image data representative of one or more overlays to corresponding to the position of the one or more identified objects from the metadata retrieved from the metadata store and the first image data retrieved from the video data store (para [0076]: highlighting of detected objects, identification of objects, identification of individuals, object tracks, etc.).  
Regarding claim 2, Larrew modified by Aghdasi discloses the method of claim 1, wherein the receiving is performed using at least one edge device of a cloud computing system and the timestamps are sent from at least one core device of the cloud computing system, wherein the at least one edge device transmits the one or more timestamps to the video data store and to the metadata store to retrieve the first image data and the metadata (Larrew, para [0036]-[0037]: the system includes master node(s) 140, i.e. core device, for managing communications with the client such as receiving the metadata request of para [0073]; also, various management functions of the master node 140 may be distributed among various ones of the camera node(s) 120, i.e. edge devices; also, para [0040]-[0041], [0059]-[0060] and fig. 3 describes functionality of a master node(s) including database manager 148 which stores metadata corelated with video data for associated camera nodes such that “requests for data from a client 130 may include reference to the database to determine a location for video data to be retrieved”. Therefore the retrieval of the particular video data based on the time information may be performed by the master node functionality on an edge device. Additionally, Aghdasi teaches timestamps for describing video objects, para [0034], therefore it would have been obvious solution to retrieve the video object metadata using timestamp information based on the same rationale as described regarding claim 1).
The motivation to combine the references is the same as regarding claim 1.  

Regarding claim 3, Larrew modified by Aghdasi discloses the method of claim 1, and Larrew further teaches wherein the receiving the one or more timestamps comprises receiving the one or more timestamps in a request sent from a client device and the retrieving of the metadata and the retrieving of the first image data is performed responsive to the request (para [0073]: Upon selection of a given portion of video data, a request may be issued from the client 130 to the reverse proxy 200 for specific video data. In turn, the reverse proxy 200 may communicate with a given one of the camera nodes 120 to retrieve the video data requested; also, para [0076]: The video data provided to the client 130 for rendering in the video display 402 may include metadata such as analytics metadata).  

Regarding claim 4, Larrew modified by Aghdasi discloses the method of claim 1, and Larrew further teaches, wherein the generating the second image data is performed using a third device that is different than the first device, the second device, and the client device (para [0076]: metadata (e.g., analytical metadata) may be provided as embedded data in the video data or may be provided as a separate data stream for rendering in the user interface 130. Therefore the generating is not performed at the client. Larrew does not explicitly describe which device would perform the embedding, but as Larrew is directed to a distributed system with multiple nodes, para [0036]-[0037], [0040], it would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to utilize the computational resources of a node other than the first or second device to allow for flexibility, e.g. load balancing, in processing data, Larrew: para [0032], [0048]).  

Regarding claim 5, Larrew modified by Aghdasi discloses the method of claim 1, and Larrew further teaches where the retrieving the metadata is based at least on selecting the second device from a plurality of devices storing different portions of a plurality of metadata of the one or more frames using the at least one criteria (para [0077]-[0078], fig. 7: a first node 120 and second node 120 may perform different video analytic models on the video from camera 110, each generating analytical metadata; para [0040]: the generated analytical metadata may be stored at each camera node, and para [0059]-[0060]: indexed in a database, thereby enabling retrieval of particular video and correlated metadata, para [0076], from among a plurality of devices storing different portions of metadata).  

Regarding claim 6, Larrew modified by Aghdasi discloses the method of claim 1, and Larrew further teaches wherein the receiving is by at least a first edge device of a cloud computing system and the retrieving of the first image data representative of the one or more frames comprises retrieving the first image data using at least a second edge device of the cloud computing system (para [0036]-[0037]: the system includes master node(s) 140, i.e. core device, for managing communications with the client such as receiving the metadata request of para [0073]; also, various management functions of the master node 140 may be distributed among various ones of the camera node(s) 120, i.e. edge devices; also, para [0040]-[0041], [0059]-[0060] and fig. 3 describes functionality of a master node(s) including database manager 148 which stores metadata corelated with video data for associated camera nodes such that “requests for data from a client 130 may include reference to the database to determine a location for video data to be retrieved”. Therefore a node acting as a master node may receive the time based search request and pull the associated video and metadata from other nodes for provision to the client such as in para [0073], [0076])

Regarding claim 7, Larrew modified by Aghdasi discloses the method of claim 1, and Larrew further teaches wherein the receiving is executed using at least a first edge device of the cloud computing system, and the retrieving of the metadata comprises retrieving the metadata using at least a second edge device of the cloud computing system, the at least a second edge device comprising the metadata store (para [0036]-[0037]: the system includes master node(s) 140, i.e. core device, for managing communications with the client such as receiving the metadata request of para [0073]; also, various management functions of the master node 140 may be distributed among various ones of the camera node(s) 120, i.e. edge devices; also, para [0040]-[0041], [0059]-[0060] and fig. 3 describes functionality of a master node(s) including database manager 148 which stores metadata corelated with video data for associated camera nodes such that “requests for data from a client 130 may include reference to the database to determine a location for video data to be retrieved”; Also, para [0040]: the generated analytical metadata may be stored at each camera node, therefore the retrieval of the particular video data and metadata based on the time information may be performed by the master node functionality on an edge device communicating with other edge devices).

Regarding claim 8, Larrew modified by Aghdasi discloses the method of claim 1, wherein: 
the retrieving of the metadata comprises accessing the metadata from the metadata store using the one or more timestamps, and wherein the metadata is indexed by at least the one or more timestamps in the metadata store (Larrew, para [0073]: metadata is indexed and searchable by time information, and para [0076]: associated analytic metadata is retrievable, para [0040]: from each camera node where it is generated. Additionally, Aghdasi teaches timestamps for describing video objects, para [0034], therefore it would have been obvious solution to retrieve the video object metadata using timestamp information based on the same rationale as described regarding claim 1); and 
the retrieving of the first image data comprises accessing the first image data from the video data store at least partially prior to the retrieving of the metadata using the one or more timestamps, and wherein the first image data is indexed by at least the one or more timestamps in the video data store (Larrew, para [0073], [0076]: the video data and metadata is indexed by time information; para [0040]: the generated analytical metadata and video data may be stored in a distributed manner among the edge nodes. While Larrew does not explicitly describe accessing the video data partially prior as claimed, as the requested video data and analytic metadata may be stored at different nodes of the distributed storage system, it would be obvious that in certain situations retrieval from a particular node of one data type, e.g. video data, would be initiated prior to retrieval of a second data type, e.g. metadata, because, para [0032]: the abstracted architecture of the VMS 100 may also allow for flexibility in processing data).  
The motivation to combine the references is the same as regarding claim 1.  

Regarding claim 9, Larrew modified by Aghdasi discloses the method of claim 1, and Larrew further teaches wherein the first device is a first edge device of a cloud computing system and the second device is a second edge device of the cloud computing system, and the receiving of the one or more timestamps is by a core device of the cloud computing system (para [0036]-[0037]: the system includes master node(s) 140, i.e. core device, for managing communications with the client such as receiving the metadata request of para [0073], [0076]; also, various management functions of the master node 140 may be distributed among various ones of the camera node(s) 120, i.e. edge devices; also, para [0040]-[0041], [0059]-[0060] and fig. 3 describes functionality of a master node(s) including database manager 148 which stores metadata corelated with video data for associated camera nodes such that “requests for data from a client 130 may include reference to the database to determine a location for video data to be retrieved”. Therefore the retrieval of the particular video data based on the time information may be performed by the master node functionality on an edge device in communication with a different master node which manages communication with the client, i.e. core device functionality).

Regarding claim 10, Larrew discloses a computer-implemented method comprising: 
receiving, using a cloud computing system (para [0040]: cloud-based storage), a request from a client device that indicates one or more timestamps of one or more frames of a video stream and metadata corresponding to a position of one or more identified objects depicted in the one or more frames (para [0073]: the client includes a searchable index of metadata for searching/retrieving available video data, the metadata including acquisition date/time, camera identify, facility location, and/or analytic metadata including objects, a request may be issued from the client 130 to the reverse proxy 200 for specific video data).
It is not entirely clear if the time-information of Larrew is the same as timestamps, but timestamps are well known in the video recording art, for example Aghdasi discloses describing video objects and their events using timestamps (para [0034]-[0036]). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Larrew in view of the above teachings of Aghdasi to perform additional operations and provide additional services to a user, such as additional video analysis and related notifications o perform additional operations and provide additional services to a user (Aghdasi, para [0034]).
Larrew in view of Aghdasi further teaches responsive to the request, retrieving from a metadata store on a first device, using the cloud computing system, the metadata of the one or more frames based at least on transmitting the one or more timestamps to the metadata store (Larrew, para [0076]: The video data provided to the client 130 for rendering in the video display 402 may include metadata such as analytics metadata … and may include, for example, highlighting of detected objects, identification of objects, identification of individuals, object tracks, etc.; also, para [0040], [0059]-[0060] describes distributed storage of the video data and the metadata, e.g. the analytic metadata may be retrieved from the camera node that generated the analytic metadata. Additionally, Aghdasi teaches timestamps for describing video objects, para [0034], therefore it would have been obvious solution to retrieve the video object metadata using timestamp information based on the same rationale as described regarding claim 1).; and 
transmitting, using the cloud computing system, the metadata retrieved responsive to the request and the one or more timestamps to at least one remote device (Larrew, para [0036]-[0037]: the system includes master node(s) 140, i.e. core device, for managing communications with the client such as receiving the metadata request of para [0073]; also, various management functions of the master node 140 may be distributed among various ones of the camera node(s) 120, i.e. edge devices; also, para [0040]-[0041], [0059]-[0060] and fig. 3 describes functionality of a master node(s) including database manager 148 which stores metadata corelated with video data for associated camera nodes such that “requests for data from a client 130 may include reference to the database to determine a location for video data to be retrieved”) the transmitting causing the at least one remote device to perform operations that include: 
retrieving, using the one or more timestamps, first image data from a video data store on a second device, the first image data representative of the one or more frames (Larrew, para [0073]: search function that allows for searching to be performed using any video metadata including acquisition date/time … Upon selection of a given portion of video data, a request may be issued from the client 130 to the reverse proxy 200 for specific video data. In turn, the reverse proxy 200 may communicate with a given one of the camera nodes 120 to retrieve the video data requested; para [0040], [0059]-[0060] describes distributed storage of the video data and metadata, therefore the video data may be retrieved from a second device), and 
generating second image data representative of one or more overlays corresponding to the position of the one or more identified objects using the metadata retrieved from the metadata store and the first image data retrieved from the video data store (Larrew, para [0076]: highlighting of detected objects, identification of objects, identification of individuals, object tracks, etc.).
The motivation to combine the references is the same as regarding claim 1.  

Regarding claim 11, Larrew modified by Aghdasi discloses the method of claim 10, and Larrew further teaches wherein the receiving of the request is executed using at least one core device of the cloud computing system, wherein the at least one remote device comprises at least one edge device of the cloud computing system the system ( para [0036]-[0037]: the system includes master includes master node(s) 140, i.e. core device, for managing communications with the client such as receiving the metadata request of para [0073]; para [0040]-[0041], [0059]-[0060] and fig. 3 describes functionality of a master node(s) including database manager 148 which stores metadata corelated with video data for associated camera nodes such that “requests for data from a client 130 may include reference to the database to determine a location for video data to be retrieved”. Therefore the retrieval of particular video data and/or metadata based on the time information may be performed by the master node retrieving data from an edge device). 

Regarding claim 12, Larrew modified by Aghdasi discloses the method of claim 10, and Larrew further teaches, wherein the transmitting is executed using at least one edge device of the cloud computing system, wherein the at least one remote device comprises the client device (para [0036]-[0037]: the system includes master node(s) 140, i.e. core device, for managing communications with the client such as receiving the video or metadata request of para [0073], [0076]; also, various management functions of the master node 140 may be distributed among various ones of the camera node(s) 120, i.e. edge devices; also, para [0040]-[0041], [0059]-[0060] and fig. 3 describes functionality of a master node(s) including database manager 148 which stores metadata corelated with video data for associated camera nodes such that “requests for data from a client 130 may include reference to the database to determine a location for video data to be retrieved”; Also, para [0040]: the generated analytical metadata may be stored at each camera node, therefore the retrieval of the particular video data and metadata may be performed by the master node functionality on an edge device communicating with other edge devices).
.  
Regarding claim 13, Larrew modified by Aghdasi discloses the method of claim 10, and Larrew further teaches, wherein first device is a core device of the cloud computing system and the second device is an edge device of the cloud computing system (para [0036]-[0037]: the system includes master node(s) 140, i.e. core device, for managing communications with the client such as receiving the metadata request of para [0073], [0076]; also, various management functions of the master node 140 may be distributed among various ones of the camera node(s) 120, i.e. edge devices; also, para [0040]-[0041], [0059]-[0060] and fig. 3 describes functionality of a master node(s) including database manager 148 which stores metadata corelated with video data for associated camera nodes such that “requests for data from a client 130 may include reference to the database to determine a location for video data to be retrieved”).  

Regarding claim 14, Larrew modified by Aghdasi discloses the method of claim 10, and Larrew further teaches, wherein the at least one remote device is different than the client device and comprises a component of the cloud computing system, and the method further comprises transmitting the second image data, the transmitting causing display of the one or more frames with the one or more overlays using the client device (para [0076]: metadata (e.g., analytical metadata) may be provided as embedded data in the video data or may be provided as a separate data stream for rendering in the user interface 130. Therefore the generating may be performed at a node other than the client).  

Regarding claim 15, the computer-implemented system is rejected along the same rationale as the computer-implemented method of claim 1 because the transmitting step of claim 15 is substantially the same, i.e. mirror image, as the receiving step of claim 1, and because Larrew further teaches one or more memory devices communicatively coupled to one or more processing devices storing programmed instructions thereon for performing the associated method (para [0102]).
The motivation to combine the references is the same as regarding claim 1.  

Regarding claim 17, Larrew modified by Aghdasi discloses the method of claim 15, and Larrew further teaches wherein the method is performed by a client device (para [0076]: In the example in which the analytics metadata is provided via a separate channel, the client 130 may receive the analytics metadata and annotate the video data in the video display 402 when rendered in the user interface 400).  

Regarding claim 18, Larrew modified by Aghdasi discloses the method of claim 15, and Larrew further teaches wherein the request comprises at least one indicator of the metadata of the one or more frames (para [0073]: the client includes a searchable index of metadata for searching/retrieving available video data, the metadata including acquisition date/time, camera identify, facility location, and/or analytic metadata including objects, a request may be issued from the client 130 to the reverse proxy 200 for specific video data … para [0076]: The video data provided to the client 130 for rendering in the video display 402 may include metadata such as analytics metadata … and may include, for example, highlighting of detected objects, identification of objects, identification of individuals, object tracks, etc.).

Regarding claim 19, Larrew modified by Aghdasi discloses the method of claim 15, wherein the request comprises a query received from a user interface of the client device and the query includes one or more times identifying the one or more timestamps (para [0073]: the client includes a searchable index of metadata for searching/retrieving available video data, the metadata including acquisition date/time, camera identify, facility location, and/or analytic metadata including objects, a request may be issued from the client 130 to the reverse proxy 200 for specific video data; Additionally, Aghdasi teaches timestamps for describing video objects, para [0034], therefore it would have been obvious solution to retrieve the video or metadata using timestamp information based on the same rationale as described regarding claim 15)
The motivation to combine the references is the same as regarding claim 15.  

Regarding claim 20, Larrew modified by Aghdasi discloses the method of claim 15, and Larrew further teaches wherein the metadata is representative of one or more of object location data, object classification data, or object segmentation data (par [0076]; The video data provided to the client 130 for rendering in the video display 402 may include metadata such as analytics metadata … and may include, for example, highlighting of detected objects, identification of objects, identification of individuals, object tracks, etc. Therefore it is implicit, or at least obvious, that highlighting objects requires at least object location data to properly highlight the objects in the user interface).   

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Larrew in view of Aghdasi, further in view of Wang et al., “Elastic Urban Video Surveillance System Using Edge Computing”, hereinafter ‘Wang’.

Regarding claim 16, Larrew modified by Aghdasi discloses the system and method of claim 15, but fails to explicitly disclose, wherein the method is performed, at least in part, using one or more virtual machines.  
However, in analogous art, Wang discloses wherein the method is performed, at least in part, using one or more virtual machines (pg. 2 para 2-3: A group of Virtual Machines (VMs) or VNFs launched in the distributed edge cloud servers work together for a specific surveillance task).  
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Larrew in view of the above teachings Wang to realize benefits including cost reduction, scalability, flexibility and rich functional components (Wang, pg. 2 para 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484